 


109 HR 3138 IH: To award posthumously a Congressional gold medal to Constantino Brumidi.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3138 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Mica (for himself, Mr. Pascrell, Mr. Fossella, Mr. Bilirakis, Mr. Israel, Ms. Norton, Mr. Payne, Mr. McCotter, Ms. Corrine Brown of Florida, Mr. Tancredo, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To award posthumously a Congressional gold medal to Constantino Brumidi. 
 
 
1.FindingsCongress finds the following: 
(1)On July 26, 1805, Constantino Brumidi was born in Rome, Italy of an Italian mother and a Greek father who inspired him with a love of liberty. 
(2)While Constantino Brumidi’s Greek ancestry stirred his passion for liberty and citizenship, his Italian heritage provided the art styles of the Renaissance and the Baroque which influenced the artwork of the United States Capitol. 
(3)Constantino Brumidi became a citizen of the United States as soon as he was able, embracing its history, values, and ideals. 
(4)Beginning in 1855, Constantino Brumidi designed and decorated one House and five Senate committee rooms in the Capitol, as well as the Senate Reception Room, the Office of the Vice President, and, most notably, the President’s Room, which represents Brumidi’s supreme effort to make beautiful the Capitol of the United States. 
(5)In 1865 Constantino Brumidi completed in just 11 months his masterpiece, The Apotheosis of Washington, in the eye of the Capitol dome. 
(6)In 1871 Constantino Brumidi created the first tribute to an African American in the Capitol when he placed the figure of Crispus Attucks at the center of his fresco of the Boston Massacre. 
(7)In 1878 Constantino Brumidi at the age of 72 and in poor health, began work on the Rotunda frieze, which chronicles the history of America. 
(8)On February 19, 1880, Constantino Brumidi died at the age of 74, four and a half months after slipping and nearly falling from a scaffold while working on the Rotunda frieze. 
(9)Constantino Brumidi, proud of his artistic accomplishments and devoted to his adopted country, said, My one ambition and my daily prayer is that I may live long enough to make beautiful the Capitol of the one country on earth in which there is liberty.. 
(10)Constantino Brumidi’s life and work exemplify the lives of millions of immigrants who came to pursue the American dream. 
(11)2005 marks the bicentennial of Constantino Brumidi’s birth. 
2.Congressional gold medal 
(a)Presentation authorized 
(1)In generalThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design in recognition of the contributions of Constantino Brumidi to the Nation. 
(2)Display of medal in Capitol Visitor CenterThe Architect of the Capitol shall arrange for the gold medal presented under this subsection to be displayed in the Capitol Visitor Center as part of an exhibit honoring Constantino Brumidi. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary. 
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
4.Status of medals 
(a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, Unites States Code, all medals struck under this Act shall be considered to be numismatic items. 
5.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund. 
 
